Exhibit BIOMED AMERICA, INC. AND SUBSIDIARIES CONTENTS December 31, 2007 and 2006 Independent Auditors’ Report Consolidated Financial Statements: Balance Sheets Statements of Income Statements of Shareholders’ Equity (Deficiency) Statements of Cash Flows Notes to Consolidated Financial Statements Page Number 1 2 3 4 5 6 through 15 INDEPENDENT AUDITORS' REPORT Board of Directors Biomed America, Inc. and Subsidiaries We have audited the accompanying consolidated balance sheets of Biomed America, Inc. and Subsidiaries as of December 31, 2007 and 2006 and the related consolidated statements of income, changes in shareholders’ equity (deficiency), and cash flows for the years then ended. These consolidated financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Biomed America, Inc. as of December 31, 2007 and 2006, and the results of their operations and their cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. /s/ Morris J. Cohen & Co., P.C. April 2, -1- BIOMED AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, 2007 and 2006 ASSETS 2007 2006 Current assets Cash $ 311,499 $ 56,080 Accounts receivable, net of allowance for doubtful accounts of $708,974 in 2007 and $92,149 in 2006 12,525,049 1,805,126 Inventories 2,138,104 2,813 Prepaid expenses and other current assets 217,858 57,888 Deferred tax assets 436,500 184,000 Total current assets 15,629,010 2,105,907 Property and equipment, net 489,279 39,446 Goodwill 15,357,637 - Assets held for sale 726,938 740,240 Other assets 75,484 12,853 Total assets $ 32,278,348 $ 2,898,446 LIABILITIES AND SHAREHOLDERS' EQUITY (DEFICIENCY) Current liabilities Notes payable $ 8,351,084 $ 500,000 Current maturities of long-term debt 125,000 - Accounts payable 3,637,371 175,419 Accrued expenses 1,745,195 158,723 Income taxes payable 1,095,168 16,000 Notes payable, shareholders and affiliates 3,643,535 2,124,222 Total current liabilities 18,597,353 2,974,364 Long-term liabilities Long-term debt 4,875,000 - Deferred income taxes 112,600 - Liabilities held for sale 90,254 111,209 Total liabilities 23,675,207 3,085,573 Commitments (Note 9) Shareholders' equity (deficiency) Common stock, $.01 par value, 3,000 shares authorized; 800 shares issued and outstanding in 2007; no par value, 1,000 shares authorized; 119 shares issued and outstanding in 2006 5 119 Additional paid-in capital 8,025,095 - Retained earnings (accumulated deficit) 578,041 (187,246 ) 8,603,141 (187,127 ) Total liabilities and shareholders' equity (deficiency) $ 32,278,348 $ 2,898,446 The accompanying notes are an integral part of these consolidated financial statements. -2- BIOMED AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2007 and 2006 2007 2006 Amount % ofNet Sales Amount % of Net Sales Net sales $ 25,318,037 100.0 $ 1,565,011 100.0 Cost of goods sold 15,775,392 62.3 - - Gross profit 9,542,645 37.7 1,565,011 100.0 Operating expenses Selling, general and administrative expenses 6,728,401 26.6 394,821 25.2 Operating income 2,814,244 11.1 1,170,190 74.8 Interest expense (292,526 ) (1.2 ) (37,083 ) (2.4 ) Income before income taxes and discontinued operations 2,521,718 10.0 1,133,107 72.4 Provision for income taxes 1,010,100 4.0 466,000 29.8 Income from continuing operations 1,511,618 6.0 667,107 42.6 Loss from discontinued operations (746,331 ) (2.9 ) (251,291 ) (16.1 ) Net income $ 765,287 3.0 $ 415,816 26.6 The accompanying notes are an integral part of these consolidated financial statements. -3- BIOMED AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (DEFICIENCY) Years Ended December 31, 2007 and 2006 Biomed America Atlas Respiratory Retained Common Stock Common Stock Additional Earnings $.01 par value No par value Paid-In (Accumulated Shares Par Value Shares Par Value Capital Deficit) Total Balance, January 1, 2006 - $ - 100 $ 100 $ - $ (603,062 ) $ (602,962 ) Issuance of common stock - - 19 19 - - 19 Net income - 415,816 415,816 Balance, December 31, 2006 - - 119 119 - (187,246 ) (187,127 ) Issuance of common stock 100 1 - - 99 - 100 Sale of common stock - - (119 ) (119 ) (3,000,000 ) - (3,000,119 ) Stock split 308 - Shares issued for acquisitions 392 4 - - 11,024,996 - 11,025,000 Net income - 765,287 765,287 Balance, December 31, 2007 800 $ 5 - $ - $ 8,025,095 $ 578,041 $ 8,603,141 The accompanying notes are an integral part of these consolidated financial statements. -4- BIOMED AMERICA, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2007 and 2006 2007 2006 Cash flows from operating activities Net income $ 765,287 $ 415,816 Adjustments to reconcile net income to net cashused in operating activities Depreciation and amortization 69,968 38,295 Deferred income tax expense 79,700 276,000 Net changes in operating assets and liabilities, net of effects from acquisitions Accounts receivable (6,569,596 ) (1,575,228 ) Inventories (1,446,356 ) (393,864 ) Prepaid expenses and other (144,367 ) (15,807 ) Other assets (42,081 ) (12,853 ) Accounts payable 2,400,157 62,568 Accrued expenses (1,632,693 ) 135,810 Income taxes payable 337,788 16,000 Cash flows used in operating activities (6,182,193 ) (1,053,263 ) Cash flows from investing activities Capital expenditures (429,318 ) (74,124 ) Cash paid for acquisitions (3,747,537 ) - Cash flows used in investing activities (4,176,855 ) (74,124 ) Cash flows from financing activities Net borrowings from notes payable 6,337,322 - Repayment of note payable, affiliate (1,130,000 ) - Borrowings from note payable, affiliate 428,000 1,140,827 Proceeds from long-term debt 5,012,384 52,778 Repayment of long-term debt (33,339 ) (22,278 ) Proceeds from issuance of common stock 100 19 Cash flows provided by financing activities 10,614,467 1,171,346 Net increase in cash 255,419 43,959 Cash, beginning of year 56,080 12,121 Cash, end of year $ 311,499 $ 56,080 The accompanying notes are an integral part of these consolidated financial statements. -5- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 1.Summary of significant accounting policies Business activity Biomed America, Inc. (the “Company” or “Biomed”) is the parent corporation of several subsidiaries located in California, New York, Florida, Texas, Kansas and Pennsylvania. The Company primarily operates a specialty pharmacy which provides specialty infusion and injectible therapies consisting of complex medications administered to patients outside of the hospital. Biomed America, Inc. was formed on April 26, 2007.In 2006, Atlas Respiratory Services, Inc. (“Atlas”) conducted business in its durable medical equipment (“DME”) operations and its billing and reimbursement services operations. On October 5, 2007, the Company completed its acquisition of 100% of the outstanding stock of Atlas (see Note 2).Due to common control between the Company and Atlas, results of operations of Atlas are included in the Company’s consolidated operating results for 2007 and 2006, in accordance with Statement of Financial Accounting Standards (SFAS) No. 141, Business Combinations. Upon acquisition of Atlas, the Company decided to cease operations of its DME operations in Pennsylvania and Kansas. The results of the DME operations have been reflected as a discontinued operation in the statements of income for 2007 and 2006 (see Note 3).The Company continues to operate its billing and reimbursement service operations primarily for subsidiaries of Biomed.The results of the billing and reimbursement service operations are included in continuing operations in 2007 and 2006. Principles of consolidation The consolidated financial statements include the accounts of Biomed and its wholly-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated. Accounting estimates The preparation of the Company’s financial statements, in conformity with United States generally accepted accounting principles (“GAAP”), requires the Company’s management to make certain estimates and assumptions that affect the amounts reported in these financial statements and accompanying notes. Such estimates primarily relate to accounts receivable and intangibles. Actual results could differ from those estimates. Inventories Inventories consist primarily of pharmaceuticals available for sale. Inventories are recorded at lower of cost or market, cost being determined on a first-in, first-out basis.Inventories relating to the DME operations are classified as assets held for sale (see Note 3). -6- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 1. Summary of significant accounting policies (Continued) Property and equipment Property and equipment is stated at cost.Depreciation is being provided by use of the straight-line method over the estimated useful lives of the related assets.Leasehold improvements are generally amortized over the shorter of the term of the lease or the useful life of the asset. Goodwill Goodwill represents the excess of fair value of liabilities assumed over assets acquired primarily from several acquisitions and the transfer of ownership of Atlas (see Note 2).In accordance with SFAS No. 142, Goodwill and Other Intangible Assets, goodwill is not being amortized.Under the provisions of this statement, management reviews the carrying value of goodwill annually in order to determine whether impairment has occurred.Impairments are based on several factors, including the Company's projection of future undiscounted operating cash flows. Accounts receivable and revenue recognition - specialty pharmacy and DME operations Revenue Recognition Net sales for services are recorded in the period services are provided.Net sales for products are recorded in the period shipped. The Company has established billing rates for its services, rentals, and sales which it bills as gross sales as services are delivered. Net sales are recorded at net realizable amounts estimated to be paid by third-party payors.A provision for contractual allowances is recorded as a reduction to net sales and is comprised of the difference between the payor’s allowable amount and the customary billing rate.The Company records the provision for contractual allowances based on a percentage of revenue using historical data.Due to the complexity of many third-party billing arrangements, adjustments are made to amounts originally recorded.At such times as the Company can determine that ultimate collections have exceeded or have been less than the net revenue recorded on accounts, an adjustment to the allowance and additional revenue or reduction in revenue is recorded as a change in estimate during the current period. Allowance for doubtful accounts The Company reviews all accounts receivable balances and provides for an allowance for doubtful accounts based on historical analysis of its records.As actual collection experience changes, revisions to the allowance may be required. Any unanticipated change in customers’ creditworthiness or other matters affecting the collectability of amounts due from customers could have a material effect on the results of operations in the period in which such changes or events occur. After all reasonable attempts to collect a receivable have failed, the receivable is written off against the allowance. -7- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 1. Summary of significant accounting policies (Continued) Accounts receivable and revenue recognition - billing and reimbursement services The Company records accounts receivable and recognizes revenue as services are provided.An allowance for doubtful accounts is provided for specific accounts which the Company identifies as potentially uncollectible, as well as additional amounts based on the Company’s accounts receivable aging and its history of bad debts.Accounts are written-off against this allowance as they are determined to be uncollectible.At December 31, 2007 and 2006 no allowance for doubtful accounts is considered necessary.All intercompany charges are eliminated in consolidation. Supplemental disclosures of cash flow information For the years ended December 31, 2007 and 2006, cash paid for interest was $387,940 and $49,313, respectively and cash paid for income taxes was $253,598 and $-0-, respectively. Schedule of non-cash investing and financing activities In connection with the acquisition of Atlas the Company acquired assets totaling $3,540,750 subject to a note payable of $3,000,000 to a shareholder (see Note In connection with the acquisitions of Apogenics Healthcare, Inc. and Versatile Care Solutions, Inc. the Company issued 392 of its common shares valued at $11,025,000 and assumed liabilities totaling $634,404 (see Note 2). In connection with the acquisition of Access Therapeutics, Inc. the Company assumed notes payable totaling $630,000 (see Note 2). Shipping costs The Company’s shipping costs are included in cost of sales in the accompanying financial statements. Advertising The Company expenses the costs of advertising the first time the advertising takes place.Advertising expense for the years ended December 31, 2007 and 2006 was not significant. Income taxes The Company recognizes deferred tax assets and liabilities for the expected future tax consequences of events that have been included in the Company’s financial statements or tax returns. Under this method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax basis of assets and liabilities using enacted tax rates in effect for the year in which the differences are expected to reverse. -8- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 2.Acquisitions On July 3, 2007, the Company acquired the business of Ifeyinwa Ojibe d/b/a Unicare Medical Pharmacy for $150,000 pursuant to an asset purchase agreement; on September 1, 2007, the Company acquired certain assets of Alliance Ambulatory Infusion Center, L.P. (“Alliance”) for $330,000 pursuant to an asset purchase agreement. In addition, the Company is liable for an earn-out payment in 2008 if Alliance achieves certain financial performance benchmarks during the first twelve months after closing; the results of operations from these acquisitions are included in the Company’s consolidated operating results as of the dates of acquisition. Goodwill recognized in the above transactions was $379,282 and that amount is expected to be fully deductible for tax purposes. On October 5, 2007, the Company acquired 100% of the outstanding stock of Access Therapeutics, Inc. (“Access”), a specialty pharmacy in the New York City metro area, for $3,430,000 pursuant to a stock purchase agreement.On October 5, 2007, the Company completed its acquisition of 100% of the outstanding stock of Atlas for $3,615,000.Goodwill in the amount of $615,000 represents the amount paid for the minority interest of Atlas.The remaining purchase price of $3,000,000 paid for the controlling interest was recorded at historical cost.Due to common control between the Company and Atlas, results of operations of Atlas are included in the Company’s consolidated operating results for 2007 and 2006. The results of operations from the Access acquisition are included in the Company’s consolidated operating results as of the date of acquisition. The following table summarizes the allocation of the purchase price for these acquisitions. Purchase Price Paid Access Atlas Cash paid $ 2,800,000 $ 615,000 Notes payable, shareholders 630,000 3,000,000 Total purchase price 3,430,000 3,615,000 Less: Net working capital (519,286 ) Additional paid-in capital (charge) (3,000,000 ) Fixed assets (26,708 ) $ 2,884,006 $ 615,000 Allocation of Purchase Price Goodwill $ 2,884,006 $ 615,000 $ 2,884,006 $ 615,000 On December 31, 2007, the Company issued 34% of its common stock in exchange for 100% of the outstanding stock of Apogenics Healthcare, Inc. valued at $7,650,000 pursuant to a merger agreement; on December 31, 2007, the Company issued 15% of its common stock in exchange for 100% of the outstanding stock of Versatile Care Solutions, Inc. valued at $3,375,000 pursuant to a merger agreement. The fair value of the stock issued was determined by a third-party valuation and resulted in goodwill of $11,479,349.The assets of Apogenics Healthcare, Inc. and Versatile Care Solutions, Inc. consisted of cash and accounts receivable aggregating $180,055 and indebtedness to a related party of -9- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 3.Discontinued Operations Upon the acquisition of Atlas, the Company decided to cease operations of its DME operations in Pennsylvania and Kansas (see Note 2). In accordance with SFAS No. 144, Accounting for the Impairment or Disposal of Long-Lived Assets, the assets and related liabilities of the DME operations have been presented as assets held for sale and liabilities held for sale at December 31, 2007 and 2006.The major classes of assets and liabilities held for sales are as follows: 2007 2006 Assets Inventories $ 599,195 $ 627,435 Automobiles 127,743 112,805 $ 726,938 $ 740,240 Liabilities Notes payable, automobiles $ 90,254 $ 111,209 Substantially all of the notes payable, automobiles were repaid simultaneous with the sale of the assets in 2008 (see Note 6). The following amounts relating to the DME operations have been segregated from continuing operations and reported as discontinued operations through December 31, 2007. 2007 2006 Net Sales $ 2,771,568 $ 3,182,258 Loss before income taxes $ (1,070,831 ) $ (425,291 ) A fair value adjustment on DME inventories of $65,000 is included in the loss from discontinued operations in 2007.In 2006, Atlas changed its accounting method of amortizing rental inventories to better reflect the useful lives of the assets.As a result of this accounting change, additional amortization of approximately $58,000 was recorded in the loss from discontinued operations in 2006. The statement of cash flows does not separately report the cash flows of discontinued operations. -10- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 4.Property and equipment Property and equipment at December 31, 2007 and 2006 is summarized as follows: 2007 2006 Equipment $ 246,809 $ 45,992 Furniture and fixtures 104,052 10,757 Leasehold improvements 177,212 3,865 Automobiles 26,851 - Computer software 18,997 - 573,921 60,614 Less accumulated depreciation and amortization 84,642 21,168 $ 489,279 $ 39,446 5.Short-term credit arrangements Effective August 3, 2007, the Company entered into an agreement with a finance company for a secured revolving credit facility of $10 million. On October 15, 2007, in connection with two acquisitions, the Company amended and restated the credit agreement for an additional $15 million commitment bringing the total amount available for borrowing under the revolving credit facility to $25 million, including a term note payable for $5 million (see Note 6). Borrowings under the line at December 31, 2007 were $8,351,084. The line bears interest at prime plus 1% (effective rate of interest of 8.25% at December 31, 2007) and is subject to certain restrictive covenants. The line is collateralized by all of the assets of the Company and its Subsidiaries. At December 31, 2006, a subsidiary of the Company had a $500,000 line of credit with a commercial bank that was paid in full in October 2007 in connection with the credit refinancing described above. 6.Long-term debt Long-term debt consists of the following at December 31, 2007: Note payable – finance company, due in twenty-four monthly principal installments of $41,667 commencing October 1, 2008 with a balloon payment of $4 million due October 1, 2010. The note bears interest at prime plus 1% (effective rate 8.25% at December 31, 2007) and is collateralized by the Company’s assets. $ 5,000,000 Less current maturities 125,000 Long-term debt $ 4,875,000 -11- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 6.Long-term debt (Continued) Aggregate maturities of long-term debt are as follows: Year Ending December 31 Amount 2008 $ 125,000 2009 500,000 2010 4,375,000 $ 5,000,000 At December 31, 2007 and 2006 the Company had notes payable related to assets held for sale totaling $90,254 and $111,209, respectively (see Note 3). 7.Notes payable, shareholder and affiliates Notes payable, shareholder and affiliates consist of the following: 2007 2006 Note payable to a shareholder of an affiliate.An unsecured note due on demand bearing interest at 6%. The note was paid in full in October 2007 in connection with the short-term credit refinancing described in Note 5. $ - $ 500,000 Note payable to a shareholder of the Company.An unsecured note due on demand bearing interest at 6%, however, it is subordinated to the note payable - finance company described above (see Note 2). $ 3,000,000 $ - Notes payable to an affiliate of the Company. Two unsecured notes due on demand bearing interest at 6%, however, they are subordinated to the note payable - finance company described above. 643,535 1,624,222 $ 3,643,535 $ 2,124,222 -12- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 8.Income taxes The provision for income taxes is summarized as follows: 2007 2006 Current Federal $ 642,700 $ 26,000 State 192,500 - 835,200 26,000 Deferred Federal 141,800 92,000 State 33,100 348,000 174,900 440,000 Total $ 1,010,100 $ 466,000 The types of temporary differences that give rise to significant portions of deferred tax assets and liabilities at December 31, 2007 and 2006 are summarized below: 2007 2006 Allowance for doubtful accounts $ 283,000 $ 39,000 Net operating loss - 145,000 Inventories 26,000 - Accrued expenses 127,500 - Net current deferred tax asset $ 436,500 $ 184,000 Property and equipment $ 41,800 Intangibles 70,800 Non-current deferred tax liability $ 112,600 -13- BIOMED AMERICA, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2007 and 2006 9.Commitments The Company rents facilities, office equipment, and automobiles under noncancellable operating lease agreements which expire at various dates through June At December31, 2007, the Company’s lease commitments provide for the following minimum annual rentals. Year Ending December 31 2008 $ 317,911 2009 226,525 2010 167,402 2011 36,365 2012 18,451 Total minimum lease payments $ 766,654 For the years ended December31, 2007 and 2006, rental expense approximated $317,000 and $67,000, respectively. 10.Retirement plan The Company maintains aprofit-sharing 401(k) plan which covers all full-time employees who meet certain length-of-service requirements.
